United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 08-1721/1722
                                   ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeals from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Oscar Soto-Corrales,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 19, 2009
                                 Filed: August 27, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Oscar Soto-Corrales pleaded guilty to illegally reentering the United States
following a felony conviction, in violation of 8 U.S.C. § 1326(a), (b)(1). Granting the
government’s request for an upward departure, the district court1 sentenced Soto-
Corrales to 37 months in prison and 3 years of supervised release. The court also
revoked Soto-Corrales’s supervised release on a prior illegal-reentry conviction, and
imposed a consecutive sentence of 18 months in prison. On appeal, Soto-Corrales’s


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
counsel has moved to withdraw, and in a brief filed under Anders v. California, 386
U.S. 738 (1967), counsel argues that the district court abused its discretion by
departing upward and by imposing a consecutive revocation sentence. He asserts that
the consecutive sentences are unreasonable “overall.”

       The challenge to the district court’s upward departure amounts to an allegation
that the court committed procedural error, which we review for abuse of discretion.
See United States v. Gonzalez, No. 08-3361, 2009 WL 2136803, at *5 (8th Cir. July
20, 2009). Based on Soto-Corrales’s multiple prior illegal-reentry convictions, his
history of violating supervised release including when he committed the instant
offense, and the district court’s concerns about recidivism, we conclude that the court
did not abuse its discretion in departing upward. See U.S.S.G. § 4A1.3(a)(1), (a)(4)(b)
(describing circumstances warranting upward departure to higher offense level);
Gonzalez, 2009 WL 2136803, at *5-*6 (in determining whether to depart upwardly,
court may consider whether defendant has prior convictions for same type of offense,
whether defendant repeatedly committed crimes while on probation, and whether
instant offense was committed while defendant was on probation from last conviction;
recidivism is reasonable basis for departure).

        Next, we conclude that the district court did not abuse its discretion by making
the revocation sentence consecutive to the sentence imposed on the new offense. See
U.S.S.G. § 7B1.3(f), p.s. (any term of imprisonment imposed upon revocation of
supervised release shall be made consecutive); United States v. Miller, 557 F.3d 910,
915-16 (8th Cir. 2009) (standard of review); United States v. Caves, 73 F.3d 823, 825
(8th Cir. 1996) (per curiam) (rejecting defendant’s argument that district court abused
its discretion by making revocation sentence consecutive to sentence for new charge).

      We also reject counsel’s argument that the consecutive sentences produced an
unreasonable “overall” sentence: as to each sentence, the district court stated that it
had considered all of the 18 U.S.C. § 3553(a) sentencing factors--and expressly

                                          -2-
mentioned certain of those factors--and we see no indication that the district court
failed to consider a relevant factor, gave significant weight to an improper factor, or
made a clear error of judgment in weighing appropriate factors. See United States v.
Watson, 480 F.3d 1175, 1177 (8th Cir. 2007) (listing circumstances where sentencing
court abuses its discretion, resulting in unreasonable sentence); United States v. White
Face, 383 F.3d 733, 740 (8th Cir. 2004) (court need not list every § 3553(a)
consideration when sentencing defendant upon revocation of supervised release).

       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issue for appeal. Accordingly, we
affirm the district court’s judgment, and we grant counsel’s motion to withdraw,
subject to counsel informing appellant about procedures for seeking rehearing and
filing a petition for certiorari.
                         ______________________________




                                          -3-